262 F.2d 591
59-1 USTC  P 9223
B. E. MILLS, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13565.
United States Court of Appeals Sixth Circuit.
Jan. 8, 1959.

Dewey R. Roark, Jr., and Scott P. Crampton, Washington, D.C., for petitioner.
Grant W. Wiprud, charles K. Rice, Arch M. Cantrall, Lee A. Jackson, Robert N. Anderson, Dept. of Justice, Washington, D.C., and Carter Bledsoe, Bethesda, Md., for respondent.
Before MARTIN and MILLER, Circuit Judges, and FREEMAN, District Judge.
PER CURIAM.


1
This case has been heard and considered on the oral arguments and briefs of attorneys and on the record in the case;


2
And it appearing from the thirty-eight-page findings of fact and opinion of the Tax Court of the United States that its decision is correct in the additions made to tax under section 293(b), Internal Revenue Code (1939), 26 U.S.C.A. 293(b);


3
The decision of the Tax Court is affirmed.